          Case 3:17-cv-00728-MMD-CLB Document 50 Filed 09/08/20 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3         JOHN QUINTERO,
4                                                     3:17-cv-0066-MMD-CLB
                                     Plaintiff,
5            v.
                                                          ORDER
6         ROMEO ARANAS, et al.,
7
                                  Defendants.
8

9
          CHIOKE GADSDEN,
10                                                    3:17-cv-0728-MMD-CLB
                                     Plaintiff,
11           v.
                                                          ORDER
12
          JAMES DONNELLY, et al.,
13
                                  Defendants.
14

15             The court has reviewed the withdrawals of the motions to continue hearings (ECF
16   Nos. 177 & 49). The court will accept the withdrawals in part. To the extent the withdrawals
17   are predicated on Ms. Martin not appearing and having the hearings covered by other
18   attorneys, those requests are denied. No other attorney will be permitted to appear on
19   behalf of Ms. Martin. Rather the court orders that Ms. Martin shall appear for the hearings
20   which the court will move to begin at 1:00 p.m. (Quintero) and Gadsden (2:00 p.m.). Given
21   Ms. Martin’s alleged privacy concerns appearing by video,1 the court further orders Ms.
22   Martin’s personal appearance in court for both hearings.
23           September 8, 2020
     DATED: __________________.
24

25                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
26
27   1
         ECF Nos. 176 & 48.

28

                                                    -1-
